In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 20-1891
ALFRED BOURGEOIS,
                                               Petitioner-Appellee,
                                v.

T.J. WATSON, Warden, and UNITED STATES OF AMERICA,
                                    Respondents-Appellants.
                    ____________________

          Appeal from the United States District Court for the
          Southern District of Indiana, Terre Haute Division.
   No. 2:19-cv-00392-JMS-DLP — Jane Magnus-Stinson, Chief Judge.
                    ____________________

     On Petition for Rehearing and Rehearing En Banc
                   ____________________

                      December 1, 2020
                    ____________________

   Before SYKES, Chief Judge, EASTERBROOK, KANNE, ROVNER,
WOOD, HAMILTON, BRENNAN, SCUDDER and ST. EVE, Circuit
Judges.
    PER CURIAM. On consideration of petitioner-appellee’s pe-
tition for panel rehearing or rehearing en banc, filed on
2                                                 No. 20-1891

October 13, 2020, the judges on the original panel have voted
to deny rehearing. A judge in regular active service requested
a vote on the petition for rehearing en banc. A majority of
judges in regular active service voted to deny the petition for
rehearing en banc.
    Circuit Judge Wood dissents from the denial of rehearing
en banc, on the ground that in her view the petitioner is enti-
tled to a hearing on his claim that his execution will violate
the Federal Death Penalty Act, 18 U.S.C. § 3596(c), with whom
Circuit Judge Rovner joins.
    Accordingly, the petition for panel rehearing or rehearing
en banc filed by petitioner-appellee is DENIED. Pursuant to
the panel’s October 6, 2020 opinion, the mandate shall now
issue immediately.